SAYRE, J.
The witness for the state, having testified to a sale of whisky by the defendant, was asked by the defendant whether he had not himself been selling *96whisky. The state’s objection was sustained. The fact that the witness liad been violating the law was, of course, totally lacking in relevancy to the issue whether defendant had sold whisky to him. If evidence had been allowed as to that fact, it would in turn have become a subject of controversy, thus obscuring the true issue and impeding the progress of the trial. Nor could the motives, and thus the credibility,, of the witness, be impeached by evidence of violations of law by him.— Crawford v. State, 112 Ala. 1, 12 South. 214.
Among things which may be properly given to the jury in a special charge, charges 1, 2, and 4 asserted only the general proposition that the jury must be convinced of defendant’s guilt beyond a reasonable doubt before a conviction be had. This had been stated to the jury in three different shapes in charges given at the request of the defendant. There was, in consequence, no error in refusing these charges.
Charges 3 and 5 were properly refused, for the reason that the state’s witness had not positively fixed the date of the sale on April 25th. He had, however, fixed the time as on Memorial Day at Roanoke. The charges in question would seem to require the jury to acquit the defendant unless the sale occurred on April 25th, although it may have occurred in every substantial particular as the witness testified. They were properly refused.
There was no error in the refusal to give charge 6.— Allen v. State, 111 Ala. 88, 20 South. 490.
There is no error in the record, and the judgment of the trial court is affirmed.
Dowdell, C. J. and McClellan and Mayfield, JJ., concur.